 



Description of DeVry Inc. Incentive Plan of 2005

EXHIBIT 10.2

Shares Available for Issuance
      The aggregate number of shares of Common Stock that may be issued under
the 2005 Plan will not exceed 3,000,000 (subject to the adjustment provisions
discussed below). The 3,000,000 new shares represent 4.3% of the currently
outstanding shares of Common Stock.
      The number of shares that may be issued under the 2005 Plan for Benefits
other than stock options and SARs will not exceed a total of 2,000,000 shares
(subject to the adjustment provisions discussed below).
Administration and Eligibility
      The 2005 Plan will be administered by the Compensation Committee of the
Board (the “Committee”) which consists of two or more directors, each of whom
will satisfy the requirements established for administrators acting under plans
intended to qualify for exemption under Rule 16b-3 under the Securities Exchange
Act of 1934 (“Exchange Act”), for outside directors acting under plans intended
to qualify for exemption under Section 162(m) of the Internal Revenue Code and
with any applicable requirements established by the New York Stock Exchange. The
Committee will approve the aggregate Benefits and the individual Benefits for
the most senior elected officers and non-employee directors. The Committee will
delegate its authority to grant Benefits to other Participants to the Chief
Executive Officer or other designated officers in accordance with the terms of
the 2005 Plan. The Chief Executive Officer or such other officers authorized to
select employees to receive such option shares and other awards will provide
written notice of all such action to the Committee.
      No Participant may receive in any calendar year: (i) stock options
relating to more than 150,000 shares, (ii) restricted stock or restricted stock
units relating to more than 50,000 shares, (iii) SARs relating to more than
125,000 shares, or (iv) performance shares relating to more than 50,000 shares.
No non-employee director may receive in any calendar year stock options relating
to more than 15,000 shares or restricted stock units relating to more than 5,000
shares. (Each of the above limits is subject to the adjustment provisions
discussed below.) The maximum amount that may be earned under performance cash
awards by any Participant who is a covered employee within the meaning of
Section 162(m) of the Internal Revenue Code (“Covered Employee”) in any calendar
year may not exceed $1,000,000.
Benefits
Stock Options
      Stock options granted to Participants (“Optionees”) may be either
incentive stock options (“ISOs”) or nonqualified stock options (“NSOs”). NSOs
and ISOs are collectively referred to as “Stock Options.” The exercise price of
any ISO must be equal to or greater than the fair market value of the shares on
the date of the grant. The terms of a Stock Option cannot exceed 10 years.
      For purposes of the 2005 Plan, fair market value shall be determined in
such manner as the Committee may deem equitable, or as required by applicable
law or regulation. Generally, fair market value means the closing price on the
last trading day preceding the day of the transaction, as reported for the New
York Stock Exchange Composite Transactions in The Wall Street Journal.
      At the time of grant, the Committee, Chief Executive Officer or other
designated officer will determine when Options are exercisable and when they
expire.
      Payment for shares purchased upon exercise of a Stock Option must be made
in full at the time of purchase. Payment may be made in cash, by the transfer to
the Company of shares owned by the Participant having a fair market value on the
date of transfer equal to the option exercise price (or certification of
ownership of such shares) or in such other manner as may be authorized by the
Committee.



--------------------------------------------------------------------------------



 



SARs
      The Committee, Chief Executive Officer or other designated officer has the
authority to grant SARs to Participants and to determine the number of shares
subject to each SAR, the term of the SAR, the time or times at which the SAR may
be exercised, and all other terms and conditions of the SAR. A SAR is a right,
denominated in shares, to receive, upon exercise of the right, in whole or in
part, without payment to the Company an amount, payable in shares, in cash or a
combination thereof, that is equal to the excess of: (i) the fair market value
of Common Stock on the date of exercise of the right; over (ii) the fair market
value of Common Stock on the date of grant of the right multiplied by the number
of shares for which the right is exercised.
Restricted Stock and Restricted Stock Units
      Restricted Stock consists of shares which are transferred by the Company
to a Participant, subject to substantial risk of forfeiture and to restrictions
on their sale or other transfer by the Participant. Restricted Stock Units are
the right to receive shares at a future date in accordance with the terms of
such grant upon the attainment of certain conditions specified by the Committee
which are subject to substantial risk of forfeiture and restrictions on their
sale or other transfer by the Participant. The Committee, Chief Executive
Officer or other designated officer determines the eligible Participants to
whom, and the time or times at which, grants of Restricted Stock or Restricted
Stock Units will be made, the number of shares or units to be granted, the time
or times within which the shares covered by such grants will be subject to
forfeiture, the time or times at which the restrictions will terminate, and all
other terms and conditions of the grants. Restrictions or conditions could
include, but are not limited to, the attainment of performance goals (as
described below), continuous service with the Company, the passage of time or
other restrictions or conditions.
Performance Stock
      A Participant who is granted Performance Stock has the right to receive
shares or cash equal to the fair market value of such shares at a future date in
accordance with the terms of such grant and upon the attainment of performance
goals specified by the Committee.
      The award of Performance Stock to a Participant will not create any rights
in such Participant as a stockholder of the Company until the issuance of Common
Stock with respect to an award.
Performance Cash Awards
      A Participant who is granted Performance Cash Awards has the right to
receive a payment in cash upon the attainment of performance goals specified by
the Committee. The Committee may substitute shares of Common Stock for the cash
payment otherwise required to be made pursuant to a Performance Cash Award.
Performance Goals
      Awards of Restricted Stock, Restricted Stock Units, Performance Stock,
Performance Cash Awards and other incentives under the 2005 Plan shall be made
subject to the attainment of performance goals relating to one or more business
criteria within the meaning of Section 162(m) of the Internal Revenue Code,
including, but not limited to: cash flow; cost; ratio of debt to debt plus
equity; profit before tax; economic profit; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings per
share; operating earnings; economic value added; ratio of operating earnings to
capital spending; free cash flow; net profit; net sales, sales growth; price of
the Common Stock; return on net assets, equity, or stockholders’ equity; market
share; or total return to stockholders (“Performance Criteria”). Awards of Stock
Options under the 2005 Plan may be made subject to attainment of such
performance goals.
      Any Performance Criteria may be used to measure the performance of the
Company as a whole or any business unit of the Company and may be measured
relative to a peer group or index. Any Performance Criteria may be adjusted to
include or exclude special items as described below.



--------------------------------------------------------------------------------



 



Annual Management Incentive Awards
      The Committee has the authority to grant Management Incentive Awards to
designated executive officers of the Company or any subsidiary.
      Management Incentive Awards will be paid out of an incentive pool equal to
five percent of the Company’s consolidated operating earnings for each calendar
year. The Committee will allocate an incentive pool percentage to each
designated Participant for each calendar year. In no event may the incentive
pool percentage for any one Participant exceed 20% of the total pool. For
purposes of the 2005 Plan, “consolidated operating earnings” will mean the
consolidated earnings before income taxes of the Company, computed in accordance
with generally accepted accounting principles, but shall exclude the effects of
special items. Special items include: (i) gains or losses on the disposition of
a business, (ii) changes in tax or accounting regulations or laws, or (iii) the
effect of a merger or acquisition, as determined in accordance with generally
accepted accounting principles. The Participant’s incentive award then will be
determined by the Committee based on the Participant’s allocated portion of the
incentive pool subject to adjustment in the sole discretion of the Committee. In
no event may the portion of the incentive pool allocated to a Participant who is
a Covered Employee be increased in any way, including as a result of the
reduction of any other Participant’s allocated portion.
Stock Awards
      The Committee, Chief Executive Officer or other designated officer may
award shares of Common Stock to Participants without payment therefor, as
additional compensation for service to the Company or a subsidiary. Stock awards
may be subject to other terms and conditions, which may vary from time to time
and among employees, as the Committee determines to be appropriate. However, an
outright grant of stock will not be made unless it is offered in exchange for
cash compensation that has otherwise already been earned by the recipient.
Cash Awards
      A cash award consists of a monetary payment made by the Company to an
employee as additional compensation for his or her services to the Company or a
subsidiary. A cash award may be made in tandem with another Benefit or may be
made independently of any other Benefit. Cash awards may be subject to other
terms and conditions, which may vary from time to time and among employees, as
the Committee, Chief Executive Officer or other designated officer determines to
be appropriate.
Amendment of the 2005 Plan
      The Board or the Committee has the right and power to amend the 2005 Plan,
provided, however, that neither the Board nor the Committee may amend the 2005
Plan in a manner which would impair or adversely affect the rights of the holder
of a Benefit without the holder’s consent. No material amendment of the Plan
shall be made without stockholder approval.
Termination of the 2005 Plan
      The Board may terminate the 2005 Plan at any time. Termination will not in
any manner impair or adversely affect any Benefit outstanding at the time of
termination. No award shall be made more than ten years after the adoption of
the Plan by the Board of Directors.
Committee’s Right to Modify Benefits
      Any Benefit granted may be modified, forfeited, or canceled, in whole or
in part, by the Committee if and to the extent permitted in the 2005 Plan, or
applicable agreement entered into in connection with a Benefit grant or with the
consent of the Participant to whom such Benefit was granted. The Committee may
grant Benefits on terms and conditions different than those specified in the
2005 Plan to comply with the laws and regulations of any foreign jurisdiction,
or to make the Benefits more effective under such laws and regulations.



--------------------------------------------------------------------------------



 



      The Committee may require a Participant to have amounts or shares of
Common Stock that otherwise would be paid or delivered to the Participant as a
result of the exercise or settlement of an award under the 2005 Plan credited to
a deferred compensation or stock unit account established for the Participant by
the Committee on the Company’s books of account.
      Neither the Board nor the Committee may cancel any outstanding Stock
Option for the purpose of reissuing the option to the Participant at a lower
exercise price, or reduce the option price of an outstanding option.
Change in Control
      Except as otherwise determined by the Committee at the time of grant of an
award, upon a Change in Control of the Company, all performance goals shall be
deemed achieved at target levels and all other terms and conditions met; all
outstanding Stock Options and SARs shall become vested and exercisable; all
restrictions on Restricted Stock and Restricted Stock Units shall lapse; all
Performance Stock shall be delivered; all Performance Cash Awards and Restricted
Stock Units shall be paid out as promptly as practicable; all Annual Management
Incentive Awards shall be paid out based on the consolidated operating earnings
of the immediately preceding year or such other method of payment as may be
determined by the Committee at the time of award or thereafter but prior to the
Change in Control; and all Other Stock or Cash Awards shall be delivered or
paid.
      A “Change in Control” shall mean: (i) the sale or disposition by the
Company of all or substantially all of the assets of the Company (or any
transaction having a similar effect); (ii) the consummation of a merger or
consolidation of the Company with any other entity other than (A) a merger or
consolidation which would result in the voting interests of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting interests of the
surviving entity) at least 50% of the combined voting power of the voting
interests of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction); or (iii)
the acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the then outstanding voting interests of the
Company but excluding, for this purpose, any such acquisition by the Company or
any of its affiliates, or by any employee benefit plan (or related trust) of the
Company or any of its affiliates.
Adjustments
      In the event of any change affecting the shares of Common Stock by reason
of stock dividend, stock split, reverse stock split, spin-off, recapitalization,
merger, consolidation, reorganization, share combination, exchange of shares,
stock rights offering, liquidation, extraordinary cash dividend, disaffiliation
of a subsidiary or similar event, the Committee shall make such adjustments (if
any) as it deems appropriate and equitable, in its discretion, to outstanding
awards to reflect such event, including without limitation, (1) adjustments in
the aggregate number or class of shares which may be distributed under the Plan,
the maximum number of shares which may be made subject to an award in any
calendar year and in the number, class and option price or other price of shares
subject to the outstanding awards granted under the Plan, (2) the substitution
of other property (including, without limitation, other securities) for the
stock covered by outstanding awards, and (3) in connection with any
disaffiliation of a subsidiary, arrangement for the assumption, or replacement
with new awards, of awards held by Participants employed by the affected
subsidiary by the entity that controls the subsidiary following the
disaffiliation.
      In the event of any merger, consolidation, or reorganization of the
Company with or into another corporation which results in the Company’s
outstanding securities being converted into or exchanged for different
securities, cash, or other property, there shall be substituted on an equitable
basis as determined by the Committee, for each share of common stock subject to
a Benefit, the number and kind of shares of stock,



--------------------------------------------------------------------------------



 



other securities, cash, or other property to which holders of Common Stock of
the Company are entitled pursuant to the transaction.
Substitution and Assumption of Benefits
      Either the Board or the Committee may authorize the issuance of Benefits
in connection with the assumption of, or substitution for, outstanding benefits
previously granted to individuals who become employees of the Company or any
subsidiary as the result of any merger, consolidation, acquisition of property
or stock, or reorganization other than a Change in Control, upon such terms and
conditions as it deems appropriate.
Reusage
      If a Stock Option granted under the 2005 Plan expires or is terminated,
surrendered or canceled without having been fully exercised, if Restricted Stock
is forfeited, or if Restricted Stock Units, Performance Shares or SARs are
forfeited or terminated without the issuance of all of the shares subject
thereto, the shares covered by such Benefits will again be available for use
under the 2005 Plan. Shares covered by a Benefit granted under the 2005 Plan
would not be counted as used unless and until they are actually issued and
delivered to a Participant. Any Shares covered by a SAR shall be counted as used
only to the extent Shares are actually issued to the Participant upon exercise
of the SAR. Shares covered by a Benefit granted under the 2005 Plan that is
settled in cash will not be counted as used.
Federal Income Tax Consequences
      The Company has been advised by counsel that the federal income tax
consequences as they relate to Benefits are as follows:
ISOs
      An optionee does not generally recognize taxable income upon the grant or
upon the exercise of an ISO. Upon the sale of ISO shares, the Optionee
recognizes income in an amount equal to the difference, if any, between the
exercise price of the ISO shares and the fair market value of those shares on
the date of sale. The income is taxed at long-term capital gains rates if the
Optionee has not disposed of the stock within two years after the date of the
grant of the ISO and has held the shares for at least one year after the date of
exercise and the Company is not entitled to a federal income tax deduction. The
holding period requirements are waived when an Optionee dies.
      The exercise of an ISO may in some cases trigger liability for the
alternative minimum tax.
      If an Optionee sells ISO shares before having held them for at least one
year after the date of exercise and two years after the date of grant, the
Optionee recognizes ordinary income to the extent of the lesser of: (i) the gain
realized upon the sale, or (ii) the difference between the exercise price and
the fair market value of the shares on the date of exercise. Any additional gain
is treated as long-term or short-term capital gain depending upon how long the
Optionee has held the ISO shares prior to disposition. In the year of
disposition, the Company receives a federal income tax deduction in an amount
equal to the ordinary income which the Optionee recognizes as a result of the
disposition.
NSOs
      An Optionee does not recognize taxable income upon the grant of an NSO.
Upon the exercise of such a Stock Option, the Optionee recognizes ordinary
income to the extent the fair market value of the shares received upon exercise
of the NSO on the date of exercise exceeds the exercise price. The Company
receives an income tax deduction in an amount equal to the ordinary income that
the Optionee recognizes upon the exercise of the Stock Option.



--------------------------------------------------------------------------------



 



Restricted Stock
      A Participant who receives an award of Restricted Stock does not generally
recognize taxable income at the time of the award. Instead, the Participant
recognizes ordinary income in the first taxable year in which his or her
interest in the shares becomes either: (i) freely transferable, or (ii) no
longer subject to substantial risk of forfeiture. The amount of taxable income
is equal to the fair market value of the shares.
      A Participant may elect to recognize the income at the time he or she
receives Restricted Stock in an amount equal to the fair market value of the
Restricted Stock (less any cash paid for the shares) on the date of the award.
      The Company receives a compensation expense deduction in an amount equal
to the ordinary income recognized by the Participant in the taxable year in
which restrictions lapse (or in the taxable year of the award if, at that time,
the Participant had filed a timely election to accelerate recognition of
income).
Other Benefits
      In the case of an exercise of an SAR or an award of Restricted Stock
Units, Performance Stock, Performance Units, or Common Stock or cash, the
Participant will generally recognize ordinary income in an amount equal to any
cash received and the fair market value of any shares received on the date of
payment or delivery. In that taxable year, the Company will receive a federal
income tax deduction in an amount equal to the ordinary income which the
Participant has recognized.
Million Dollar Deduction Limit
      Under Section 162(m) of the Internal Revenue Code, the Company may not
deduct compensation of more than $1,000,000 that is paid to an individual who,
on the last day of the taxable year, is either the Company’s chief executive
officer or is one of the four other most highly-compensated officers for that
taxable year as reported in the Company’s proxy statement. The limitation on
deductions does not apply to certain types of compensation, including qualified
performance-based compensation. The Company believes that Benefits in the form
of Stock Options, Performance Stock, Performance Cash Awards, SARs,
performance-based Restricted Stock and Restricted Stock Units and cash payments
under Management Incentive Awards under the 2005 Plan constitute qualified
performance-based compensation and, as such, will be exempt from the $1,000,000
limitation on deductible compensation.